Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 1 of 32

IN THE UNITED STATE DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

 

DEANNA PIERCE
CIVIL ACTION NO. 17-5539
Plaintiff,
v.
CITY OF PHILADELPHIA
Defendant.

 

PLAINTIFF’S MOTION PURSUANT TO FEDERAL RULES
OF CIVIL PROCEDURE 50 AND 59 FOR JUDGMENT AS A
MATTER OF LAW AND FOR A NEW TRIAL

Plaintiff, Deanna Pierce, respectfully moves this Court pursuant to Fed.R.Civ.P. 50 and 59 to

exercise its discretion, vacate the jury’s verdict:

1) as to the issue of race as a motivating factor (Question No. 1), and enter judgment as a
matter of law that race was a motivating factor in Defendant’s decision not to promote
Plaintiff to Human Services Program Administrator (““HSPA”) (and order a new trial as
to whether Defendant can meet its burden of establishing a limited affirmative defense to
avoid certain liability). Should the Court not enter judgment as a matter of law, Plaintiff
respectfully requests that the Court order a new trial as to whether race was a motivating
factor (Question No. 1) in Defendant’s decision not promote her to HSPA.

2) as to the issue of race as a determinative factor (Question No. 3) in the decision not to
promote Plaintiff to the position of HSPA, and order a new trial;

3) as to the issue of municipal liability pursuant to 42 U.S.C. §1983 (Question No. 4), and

order a new trial; and

4) as to the award of nominal damages (Question No. 6), and order a new trial.
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 2 of 32

Support for Plaintiff's Motion is set forth in the accompanying Brief, the substance of

which is incorporated herein by reference.

Dated: February 8, 2019

Respectfully submitted,
CONSOLE MATTIACCI LAW, LLC

/s/ Laura C. Mattiacci

Laura C. Mattiacci, Esq.

Lane Schiff, Esq.

1525 Locust St., Ninth Floor
Philadelphia, PA 19102

(215) 545-7676 (t)

(215) 814-8920 (f)
mattiacci@consolelaw.com
schiff@consolelaw.com

Attorneys for Plaintiff, Deanna Pierce
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 3 of 32

IN THE UNITED STATE DISTRICT COURT FOR
THE EASTERN DISTRICT OF PENNSYLVANIA

 

DEANNA PIERCE
CIVIL ACTION NO. 17-5539
Plaintiff,
v.
CITY OF PHILADELPHIA
Defendant.

 

PLAINTIFF’S BRIEF IN SUPPORT OF HER MOTION PURSUANT TO FEDERAL
RULESOF CIVIL PROCEDURE 50 AND 59 FOR JUDGMENT AS A
MATTER OF LAW AND FOR A NEW TRIAL

Respectfully submitted,
CONSOLE MATTIACCI LAW, LLC

/s/ Laura C. Mattiacci

Laura C. Mattiacci, Esq.
Lane Schiff, Esq.

1525 Locust St., Ninth Floor
Philadelphia, PA 19102
(215) 545-7676 (t)

(215) 814-8920 (f)
mattiacci@consolelaw.com

schiff@consolelaw.com

Attorneys for Plaintiff, Deanna Pierce

 

Dated: February 8, 2019
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 4 of 32

 

 

TABLE OF CONTENTS

I. INTRODUCTION .........ccccsssssssssnsssccsesessnsessenasscsescsscerecccocessenscessscsccssvscsesescscsossescesssccess 1
I. SUMMARY OF MATERIAL EVIDENCE.........cccsccssssssessscsssssssscssssenscssoscsssscssssovene 1
A. Defendant Discriminated Against Plaintiff On The Basis Of Race In Failing
To Promote Her to The Position Of HSPA.........cccccscsssssesscscesscscccccssscscvcssveveveeeees 1

B. Plaintiff Suffered Severe Emotional Distress As A Result of Defendant’s
Retaliatory Conduct............ccssssscsossscesscssscesssssevesssesssssssecoscsscossssessssnsssesonssossoess 4
TIE. LEGAL ARGUMENT. ...........cscsscssssssssccsssscsesevsscnonensccsnssnssncnsccscscssssesseessossnscescvovsnonaners 6

A. Plaintiff Is Entitled To Judgment As A Matter Of Law That Race Was A
Motivating Factor In Defendant’s Decision Not to Promote Her to the HSPA
POSITION. ........socccsocsssessccessscesconssversosseessesecsesssessscseeossesnseoessoeasoonssesssonssessonssesonsseseoesees 6

B. Plaintiff Is Entitled To A New Trial On The Issues Of Race As A
Determinative Factor and Motivating Factor, Should the Court Not Award
Plaintiff Judgment As a Matter of Law On Motivating Factor, And
Municipal Liability ................scssscorscssccssssscsssevsescssecsesesonsssnsssessssssessonseesessseasooes 10

1. The jury's verdict that race was not a motivating factor was contrary to

the great weight of evidence and therefore Plaintiff should receive a new

2. The jury's verdict that race was not a determinative factor and that
Defendant was not liable under Section 1983 was contrary to the great
weight of evidence and therefore Plaintiff should receive

ANEW tial ........ccccsssscccccccsssescesssnscseeanenssnscscecescecoccensevseccsseessesscesesscssenesesscesescess 13

3. Defendant’s counsel engaged in wholly improper conduct during her

closing argument and therefore Plaintiff should receive a new
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 5 of 32

. Anew trial should be granted because the Court made a significant error
of law preventing Plaintiff from introducing evidence that the City hired

Commissioner Carney due to her race which severely

. Anew trial should be granted because the Court made a significant error
of law prohibiting Plaintiff from deposing Mayor James Kenney which

severely prejudiced Plaintiff .............cscssosesscssssscsscsscsssscesssssnscsessosnssersneses 20

. Anew trial should be granted because the Court made a significant error
of law allowing Defendant to elicit testimony from Ms. Pierce that she
believes she was discriminated against regarding Defendant’s failure to

promote her to HSPA in 2015 which severely prejudiced Plaintiff........... 21

. Anew trial should be granted because the Court made a significant error
of law charging the jury and on the verdict sheet which greatly

PrejUdiced Plaintiff............ccccsecccsrsesrcseserscssccsecosssecssesessvesssesssessssssssessesses 22

. The Jury’s Verdict On The Issue of Damages Was Contrary To The Great
Weight Of The Evidence And A Miscarriage Justice Would Result, Such that
Plaintiff is Entitled To A New Trial On Damages ............cssssscsssssssssserseseees 23

CONCLUSION ......ccssssosssrscsresersescesscncsnscsesencsesenesereorssnseonsnssessssosesesocssensssossoasoscarsores 25

ii
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 6 of 32

Table of Authorities

Cases
Allied Chem. Corp. v. Daiflon, Inc.,
449 U.S. 33 (1980)... cece cece tence ene n ene eee ene nee OES DEES SEA DA EEE EDS EA DH OEE DEER ERO E ER ESE ESE eH eH S«E 11, 23

Argue v. David Davis Enters.,

2009 U.S. Dist. LEXIS 32585 (E.D. Pa. Mar. 20, 2009) oo... eecesscssetecestesetseceeeseeenestectnesssseeeasenees 14
Belden Tech., Inc. v. Superior Essex Communications LP,

802 F. Supp. 2d 555 (D. Del. 2011) wee cssssccnecsessesseseerersesscnevsessesesscssesersesaseessaesseaseeeaseassaseeessessons di
Blancha v. Raymark Indus.,

972 F.2d 507 (3d Cir, 1992) wc cicssecssscssesesserssescnessesessescessssesssensveseneeseeseessesaesnecaecneeaessesseeaseesareneras i
Desert Palace, Inc. v. Costa,

539 U.S. 90 (2003) ..ccscccsscsssscsssersssecsevssesscesesscssessceasseesteceeesaessceserseesesaseasvseesessaestesaseasesenseessenesseeeenees 7,10
Draper v. Airco, Inc.,

580 F.2d 91 (3d Cir, 1978) v..cccccescccsssecesecesecseseneesneeseceseenecsseeeseceasenessaeesesessesseenseseaeeeeeaes 14, 16, 17, 19

Falkowski v. Johnson,
148 F.R.D. 132 (D. Del. 1993) wee csccsssscsceccscescesessecsececeseesessceserecesesseesecseseceeessecassneseseesersaees 16-17

Fineman v, Armstrong World Indus., Inc.,

980 F.2d 171 (3d Cir, 1992) wc ceecessscstssscsseesecsectecessesesecseesecseesecseeseeeesassasessesecaecseesesenerscsessesseseseases 14
Gilster v. Primebank,

TAT F.3d 1007 (8 Cir. 2014) cc ccscccsscesscnecscesscssessevssesessecsecnecsassseeeseseseeaassessesenseusssesssenssassasnesseeneras 14
Gordon vy. Mercedes-Benz of N. Am.,

1995 U.S. Dist. LEXIS 2324 (E.D. Pa. Feb. 24, 1995) wi essscscsseesesseseeneeseceesenessssnevesesesestecseenees 18
Kimes v. Univ. of Scranton,

2016 U.S. Dist. LEXIS 44274 (M.D. Pa. Apr. 1, 2016) oc cescssesssesscsssessseesesesessensesseeessenscnessaeeetees 21
Malleus v. George,

641 F.3d 560 (3d Cir, 2011) occ ccecssscsscesscssssecesscescssecesscsecsteesnessessnessessseesseessesesaseasenesenesaeeneseaesatees 13
Maylie v. Nat'l R.R. Passenger Corp.,

791 F. Supp. 477 (E.D. Pa.1992) vccececscsscsessscnsencrsesessevsecsevessecseseeesseseesesessessesessesssssssaseesersersens i
Moore v. Univ. of Pittsburgh,

2005 U.S. Dist. LEXIS 46338 (W.D. Pa. Mar. 11, 2005) wo. cccccsccssssssessseesssssessscsscssenesseenesseteeseeets 22
Ozlek v. Petter,

2006 U.S. Dist. LEXIS 19019 (ELD. Pa. Apr. 13, 2006) oc. cccesccsssereeteesnsenssereseescnsessscesssassrsceetenens 6

Price Waterhouse v. Hopkins,
490 U.S. 228 (1989) ve cecccccsscssssccssetssseeseetscsscsssescessesessesseesessessesseesessessesssssesseeessenensecaesatesesesesenesaseas 7,10

Pryer v. C.O. 3 Slavic,
251 F.3d 448 (3d Cir. 2001)... cece ccc cc cece cece ne eee eee ee renee eee ene eee ee eA EE ERE ESHER EEE EEE eH 11, 23, 24
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 7 of 32

Rebmann v. Canning,

390 F.2d 71 (rd Cir, 1968)... ccc cence eee ne rene eee bene eee renee rene neers eee eae Sena EE eH eH ene En EEE EHH 18
Reeves v. Sanderson Plumbing Products, Inc.,

540 U.S. 133 (2000) ...ccsscsesccsscssecsessessesssscsssvecsessessesersceessessesseseesscssescerensvasenesaceeeaesaenessesasnesseetssseaesnens 7
Shanno v. Magee Industrial Enterprises, Inc.,

856 F.2d 562 (3d Cir. 2001) wo. ceccssscsssssssssesssesessessecssesessessecseceeseaeeseeseseesssesecsscsesaseaseaseaseessssesasensess 23
Valentin v. Crozer-Chester Medical Center,

986 F. Supp. 292 (E.D. Pa. 1997)... cece eee ee nee eb teen ener eee een ee arena ee Ee Ea Ee EA EOE A EER EE EEE 11
Wagner v. Fair Acres Geriatric Ctr.,

49 F.3d 1002 (3d Cir. 1995) vicceccccccscesesscssscsecscesessscrscesensenesesevseesscecsesesseesesseessessesseenessessesaesreseasenesas 10
Waite v. Neal,

918 F. Supp. 133 (E.D. Pa. 1996) occa cscsssenessesssnsesenecsssessesessecsenssessesseaesasnassesseseesesssesersessseneses 14
Watson v. SEPTA,

207 F.3d 207 (3d Cir. 2000) oe. ceceeesscsssssssecsssrssesseeseecsesnscnscnscnssrsevsessecssseseascseesseessnsenssenseessesevsesesenses 7
Whittenburg v. Werner Enterprises, Inc.,

561 F.3d 1122 (1LOth Cir. 2009) oo. ceesseseeesecssesctessevsesscsseecsecssessesesesaeeacnessessesseneesesseseseseasseneneeeeatens 17
Statutes
42 US.C. 81983 iccccccccssscssscesssseevscesscecssceaessaceseeensevesecsassesenesseeneesnsesecsecenesaeseaensseceeeeaeenscesecsasneneegs passim
42 U.S.C. § 2000 6-2 ve ceeeccescssssscesscssessessceacessesceseesensessecensessecsensesscessessassensecsecsdssenseenessessesseseesaeeseageesseseees 7
42 ULS.C. § 200065 occ eescssesscsscesssseesseecsccsecsecsneesevsersevsessecsessessecseesesessvaseaesseseesseesaeessesessessessesassessesesseseess 7
Other
9B Wright & Miller, Federal Practice & Procedure § 2531 (3d ed. 2012)... ec ceeec ee eeneee nen eee en eens i
Fed. R. Civ. P. 26 cucssccccccssscsscsesscssscesecsscesasessensessscsssvsnscsasesssescssesscessesessessssasersesaresaseenesessseeesseseseensseasentes 20
Fed, R. Civ. P. 30 cocceccccccsscccssscesssccsscessacesssessssesseccsseeeseeeeseseeeeaeseeaesessesseaesesseceaeeseassessesessnesarecsuecstsessssseeneees 20
Fed. R. Civ. P. 50 vccesesscccscscsssescsssssersscsseesevsceeseceescsessecesessesesseseeascesessuassueeasevssenaeseaecnsesstensesssssestens 1, 6, 25
Fed. R. Civ. P. 59 viccccccssscsssscscsessessssessecsserseveseesescesesessscesessesensssesascsasassesauenaesnaessaseseesssesatessonteresenseten 10, 23
Federal Rule of Evidence 401 .....ccccessssssscsssessscsescessnessnecssecsscesssccsseesessessseseeseeesaeessascsseseeasecsesesesssentenatens 19
Federal Rule of Evidence 403 ......ccsssesssssesesensccsscessnscesscssecscesseeceseesesecesessessesssecesaeesaesenaecesescatessssasenatens 19
Third Circuit Model Jury Instructions oo... ccccc ccc cc cece ee ene needed een e nnn e een EEE Ea Een EEE 7, 10, 13, 22
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 8 of 32

I. INTRODUCTION

Plaintiff, Deanna Pierce, respectfully moves this Court pursuant to Fed.R.Civ.P. 50 and
59 to exercise its discretion, vacate the jury’s verdict:

1) as to the issue of race as a motivating factor (Question No. 1), and enter judgment as a
matter of law that race was a motivating factor in Defendant’s decision not to promote
Plaintiff to Human Services Program Administrator (““HSPA”) (and order a new trial as
to whether Defendant can meet its burden of establishing a limited affirmative defense to
avoid certain liability). Should the Court not enter judgment as a matter of law, Plaintiff
respectfully requests that the Court order a new trial as to whether race was a motivating
factor (Question No. 1) in Defendant’s decision not promote her to HSPA.

2) as to the issue of race as a determinative factor (Question No. 3) in the decision not to
promote Plaintiff to the position of HSPA, and order a new trial;

3) as to the issue of municipal liability pursuant to 42 U.S.C. §1983 (Question No. 4), and
order a new trial; and

4) as to the award of nominal damages (Question No. 6), and order a new trial.
IL. SUMMARY OF MATERIAL EVIDENCE

A. Defendant Discriminated Against Plaintiff On The Basis Of Race In Failing To
Promote Her To The Position Of HSPA

Plaintiff, Deanna Pierce, is a non-Hispanic, Native American, woman. (Trial Transcript
1/8/19, attached hereto as Exhibit A, at 38:4-5).! Ms. Pierce began working for the Philadelphia
Department of Prisons (hereinafter “Defendant” or “the City”) in 2002, initially as a Social
Worker II and, beginning in 2006, as Social Work Supervisor. (1/8/19, 43:19-22, 46:2-4).

Defendant, including the Department of Prisons, has a policy of considering an
employee’s race in making personnel decisions:

e Tracey Delaney is the highest ranking Human Resources representative in the

Department of Prisons. She testified that since Mayor Kenney became the Mayor of

Philadelphia, in January of 2016, Defendant has a policy of considering race in

employment decisions and that such a policy is discriminatory. (1/9/19, 61:15-24, 70:12-
73:19, 96:10-14).

 

! All Trial Transcript citations reference the date of trial and the specific citation to the record.

1
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 9 of 32

e Deputy Commissioner Robert Tomaszewski testified the City has a policy of considering
race in hiring and promotion decisions since 2016. (1/9/19, 214:19-215:8).

e Former Acting Commissioner Michael Resnick testified that since Mayor Kenney
became Mayor of Philadelphia, the City considers and looks at race in personnel
decisions. (1/10/19, 144:20-144:9).

e Brian Abernathy, First Deputy Managing Director of the city of Philadelphia (and
Commissioner Carney’s supervisor), testified that the City’s hiring decisions are viewed
through a lens of diversity (1/10/19, 17:13-21, 155:18-5).

On March 18, 2016, Councilwoman Maria Quinines-Sanchez, who is an employee of the
City, sent an email to Mr. Abernathy. The email attached the resume of Jennifer Albandoz,
Social Work Supervisor, who is Hispanic, and stated, “Brian, [a]s you finalize the selection of
the Prisoner Commissioner, I wanted to bring to your attention a highly qualified Latina in the
system. We have no high ranking Latinos in the Prisons....When I spoke with Mayor Kenney
yesterday, we discussed how we really need to try to get his Latino appointments up. This may
work.” (Trial Exhibit 15 (all trial exhibits are attached hereto as Exhibit B and will be referred
throughout as “Exhibit _”); 1/10/19, 25:20-26:1) (emphasis added). Mr. Abernathy understood
Councilwoman Quinones-Sanchez was recommending Ms. Albandoz in part because of her race,
Hispanic, and that this request was illegal. (1/10/19, p. 28-29; 29:1-3). Mr. Abernathy is
responsible for ensuring that the City follows its anti-discrimination policies. (1/10/19, 29:9-11).
Yet, he forwarded Councilwoman Sanchez request to his subordinate, Commissioner Carney,
stating that he “wanted this on [her] radar.” (1/10/19, 29:4-8; Exhibit 15). Councilwoman
Quinones-Sanchez and Mr. Abernathy additionally spoke by phone, wherein she reiterated that
she wanted to ensure a Latino was placed in a high ranking position in the Department of
Prisons. (1/10/19, 31:1-7). Mr. Abernathy informed Commissioner Carney about this

conversation. (1/10/19, 31:8-15). Commissioner Carney is ultimately responsible for all hiring
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 10 of 32

decisions at the Department of Prisons. (1/9/19, 198:9-11; Exhibit 3 at 2106).

On April 16, 2016, Rafaela Colon, a former member of the Philadelphia Prisons Board of
Trustees, sent a letter to Mr. Abernathy. The letter noted “that for several years now, the
Philadelphia Prison System has lacked Latino representation on...the executive staff.” (Exhibit
16) (emphasis added). Ms. Colon “challeng[ed] the new city administration and its department
to utilize their position...by appointing a qualified, competent, and experienced Latino”
specifically urging Defendant “to consider Ms. Albandoz.” (id.) (emphasis added). Mr.
Abernathy understood that Ms. Colon was recommending Ms. Albandoz due to her race.
(1/10/19, 34:8-14). Nevertheless, on April 17, 2018, Mr. Abernathy forwarded Ms. Colon’s
email to Commissioner Carney and Former Acting Commissioner Resnick and requested that
Commissioner Carney provide him with “a list of the highest ranking latinos” employed by the
Department of Prisons. (Exhibit 17; 119:10-18). Commissioner Carney and Mr. Resnick
understood that Ms. Colon was recommending Ms. Albandoz, at least in part, because she was
Hispanic. (1/9/19, 117:14-20; 1/10/19, 148:19-5). Commissioner Carney gathered the requested
information and provided it to Mr. Abernathy. (Exhibit 20).

On April 18, 2016, Mr. Abernathy drafted a response to Ms. Colon’s letter and sent it to
Commissioner Carney and Mr. Resnick for review. (Exhibit 19; Exhibit 21). Commissioner
Carney reviewed the response letter (Exhibit 19; Exhibit 21; 1/9/19, 120:12-122:7, 130:3-19,
1/10/19, 32:17-21). The draft response letter stated “we recognize that a broader representation is
important and we will do what we can to promote Latinos within the confines of civil service
regulations.” (Exhibit 21) (emphasis added) Commissioner Carney reviewed the letter and
agreed with its contents. (1/9/19, 120:24-122:7). The final version of the letter was sent to Ms.

Colon on April 18, 2016 and contained the same assurance. (Exhibit 22; 1/10/19, 42:24-43:2).
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 11 of 32

Commissioner Carney and Mr. Resnick were copied on the final letter. (Exhibit 22).

In response to Councilwoman Sanchez and Ms. Colon’s recommendations, Mr.
Abernathy informed Commissioner Carney to “keep an eye on the issue of “hir[ing] Latinos into
high level positions” because he wanted “to make sure that it didn’t become a larger political
issue.” (1/10/19, 35:9-36:15). Around this time, Commissioner Carney told Deputy
Commissioner Robert Tomaszewski that “Brian Abernathy and an individual named Colon
[were pressuring her] to hire a Hispanic individual,” referring to Ms. Albandoz, for the HSPA
position. (1/9/19, 219:8-220:1).

When the HSPA position, which is civil service, became available, Commissioner Carney
could have awarded it to Ms. Pierce without making her interview. (1/9/19, 98:4-20, 134:16-23,
144:18-145:7). However, Commissioner Carney interviewed a second candidate, Ms. Albandoz.
(1/9/19, 144:18-145:7). On June 24, 2016, Ms. Pierce and Ms. Albandoz interviewed for the
HSPA position before an interview panel of five individuals. (1/9/19, 64:22-24, 176:4-10).
Commissioner Carney promoted Ms. Albandoz over Plaintiff into the HSPA position. (1/9/19,
163:9-14, 198:9-11). At the time that Commissioner Carney made that decision, she knew that
Ms. Albandoz was Hispanic and that Ms. Pierce was not Hispanic. (1/9/19, 163:9-14)

Ms. Pierce was substantially more qualified than Ms. Albandoz. She ranked higher on
the civil service exam, had more experience as social worker, more experience as a social work
supervisor, better performance reviews, and more certifications. (Exhibit 11, Exhibit 104, Exhibit
105, 1/8/19, 62:20-64:5, 1/9/19, 152:2-7).

Based on his conversation with Commissioner Carney, Mr. Tomaszewski thereafter
informed Ms. Pierce that Commissioner Carney “was being pressured to hire a Hispanic

individual to the HSPA position.” (1/9/19, 222:12-17).
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 12 of 32

B. Plaintiff Suffered Severe Emotional Distress As A Result of Defendant’s
Retaliatory Conduct

Plaintiff suffered emotional distress as a result of Defendant’s retaliatory conduct. She
testified as follows:

e When Plaintiff was issued the first Employee Violation Report (“EVR”) following
the filing of her discrimination charge, she testified that, “[i]t affected me horribly. I
had never been so scared in my entire life. I had never had my job put on the line or
recommended to be terminated. I, I was having a really hard time functioning. I
believe around the same time I actually started my family medical leave. It was just
an absolutely horrible three months of waiting to find out what was going to happen.”
(1/8/19, 65:12-14, 74:3-13).

e Plaintiff further testified that she took a leave of absence pursuant to the Family
Medical Leave Act (“FMLA”) because “was suffering from anxiety, depression,
headaches, horrible stress, which was aggravating [her] irritable bowel symptoms.”
(1/8/19, 74:14-18).

e Plaintiff recounted that the retaliatory harassment caused her to have severe
symptoms, including panic attacks and chest pains “to the point where [she] thought
[she] was having a heart attack.” She also testified that she began “taking medication
and seeing a therapist” due to Defendant’s actions. (1/8/19, 87:8-22).

e Plaintiff was subsequently issued a second EVR. In this regard, she testified that “[i]t
affected me worse than I, worse than it was the first time because now I’m feeling
okay, they’re really coming after me. This was again I felt like my job was being
challenged, my entire career and everything that I’ve worked for was under the gun,
was at risk of losing it. It was horrible.” (1/8/19, 101:7-14).

e Plaintiff testified further:
Q. What’s been the worst part of all this for you?

A. That’s a hard answer, say the worst ‘cause this is — the whole thing has been
the worst, worst I’ve ever experienced or been through really in my life to, to the
mental health part, the depression, anxiety. To be honest...I didn’t feel this bad
when I lost my mother. It just really took a toll on me physically and I felt
hopeless, I still feel hopeless...

A. But I think what has, what has been the hardest and the worst part of this for
me and I'll be honest has been being away from my family and being away from
my children. I have been absent for almost two years because I have just not been
able to interact with my family, ve not been able to do things with my kids
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 13 of 32

because I’ve been depressed. Because I feel like I’m a burden because people are
always wondering how I’m feeling, so I can’t get that time back. My kids are
always saying I’ve missed birthday parties, I’ve missed horseback riding lessons,
I’ve done — I’ve missed so much of their lives, I can’t get that time back. So, if
you’re asking me what the worst part of this all has been is being absent from my
family, thank God they’ve been supportive, but I’ve been absent from my family
and again I can’t, I can’t get that time back. I’m hoping to make a change, but I
can’t get that time back and that — seeing it in... the kids eye’s (sic) have bene
(sic) horrible.” (1/8/19, 112:12-19, 113-11-25, 114:1-2).
This testimony was corroborated by Plaintiff's wife, Roberta Selleck, who explained that
Ms. Pierce “would be frustrated and she for about a year would come home lay down on the
couch and go to sleep to the point where the kids were like, mommy’s always sleeping. Then she
would — she just seemed depressed. At some point she decided how unhealthy this was and
decided to get help. So, she went to her doctor and he put her on anxiety medication and she
started seeing a therapist.” (1/8/19, 49:8-14). Plaintiff also offered objective evidence of
emotional harm due to the Defendant’s retaliation and harassment, including a note submitted by
her physician. (Exhibit 90).
HI. LEGAL ARGUMENT
A. Plaintiff Is Entitled To Judgment As A Matter Of Law That Race Was A

Motivating Factor In Defendant’s Decision Not to Promote Her To The
HSPA Position

Plaintiff is entitled to Judgment as a Matter of Law that race was a motivating factor in
Defendant’s decision not to promote her to the HSPA position. Pursuant to Fed.R.Civ.P. 50, a
court may rule against a party as a matter of law after the non-moving party is fully heard on an
issue at trial, if there is no legally sufficient evidentiary basis for a reasonable jury to find for that
party on that issue. “When considering judgment as a matter of law, the question is not whether
there is literally no evidence supporting the party against whom the motion is directed but

whether there is evidence upon which the jury could properly find a verdict for that party.’”
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 14 of 32

Ozlek v. Potter, 2006 U.S. Dist. LEXIS 19019, *7-8 (E.D. Pa. Apr. 13, 2006)(internal quotations
omitted), aff'd, 259 Fed. Appx. 417 (3d Cir. 2007). In determining whether to grant judgment as
a matter of law, the court “must draw all reasonable inferences in favor of the non-moving party,
may not make credibility determinations or weigh the evidence.” Reeves v. Sanderson Plumbing
Products, Inc., 540 U.S. 133, 149 (2000).

Title VII, the PHRA, and the PFPO each prohibit an employer from discriminating
against an employee based on race. However, Title VII is unique in a key respect. Title VII was
amended by the Civil Rights Act of 1991 to mandate liability when race “was a motivating factor
for any employment practice, even though other factors also motivated the practice.” 42 U.S.C.
§ 2000e-2(m). The 1991 Amendment sought to limit situations where impermissible factors,
such as race, infected the minds of decision makers. In other words, there are two parts to the
mixed motive question. The first, upon which the plaintiff has the burden, is whether it is more
likely than not that race played a role in the mind of the decision-maker. Price Waterhouse v.
Hopkins, 490 U.S, 228, 248 (1989). The issue is, thus, not whether race played the dispositive
role, but merely whether the Plaintiff proves race “played a part” in the adverse employment
decision. See Third Circuit Model Jury Instructions 5.1.1. Therefore, “a plaintiff need only
‘demonstrate’ that an employer used a forbidden consideration with respect to ‘any employment
practice.”” Desert Palace, Inc. v. Costa, 539 U.S. 90, 99 (2003). Once the plaintiff shows race
played a role in the decision, the second part of the mixed motive question requires the defendant
to prove it would have made the same adverse employment decision anyway. Watson v. SEPTA,
207 F.3d 207, 216 (3d Cir. 2000); 42 U.S.C. § 2000e-5(g)(2)(B). A plaintiff may demonstrate
that race was a motivating factor by either or both “direct” or “circumstantial” evidence. Jd. at

101-02.
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 15 of 32

The uncontroverted evidence presented in this case establishes that race played a part in

the minds of Defendant’s decision-maker concerning the position of HSPA. It is undisputed that

Defendant’s highest ranking employees testified that Defendant has a policy of considering an

employee’s race in making personnel decisions and that such a policy has existed since January

of 2016 when Mayor Kenney became the Mayor of Philadelphia. (1/9/19, 61:15-24, 70:12-73:19,

96:10-14, 214:19-215:8; 1/10/19, 17:13-21, 155:18-5, 144:20-144:9).

Consistent with this policy, undisputed evidence shows that the City discussed and

considered Ms. Albandoz’ race throughout the decision-making process that culminated in her

promotion to HSPA over Ms. Pierce. The undisputed facts makes this clear:

On March 18, 2016, Councilwoman Quinones-Sanchez sent an Email to Mr. Abernathy,
attaching Ms. Albandoz’ resume. The email stated:“Brian, [a]s you finalize the selection
of the Prisoner Commissioner, I wanted to bring to your attention a highly qualified
Latina in the system. We have no high ranking Latinos in the Prisons.... When I spoke
with Mayor Kenney yesterday, we discussed how we really need to try to get his Latino
appointments up. This may work. (Exhibit 15; 1/10/19, 25:20-26:1) (emphasis added).

Mr. Abernathy understood that Councilwoman Quinones-Sanchez was recommending
Ms. Albandoz due to her race and that her recommendation was illegal. (1/10/19, p. 28-
29; 29:1-3).

Mr. Abernathy is responsible for insuring that illegal discrimination does not exist in the
workplace. (1/10/19, 29:9-11).

Nevertheless, on April 1, 2016, instead of ignoring this illegal, race-based
recommendation, Mr. Abernathy forwarded it to his subordinate, Commissioner Carney.
Commissioner Carney accepted the illegal, race-based, recommendation. (1/10/19, 29:4-
8; Exhibit 15).

On April 16, 2016, Ms. Colon, a former member of the Philadelphia Department of
Prisons Board of Directors sent a letter to Mr. Abernathy advocating that the City
discriminate against non-Latino employees. The letter noted “that for several years now,
the Philadelphia Prison System has lacked Latino representation on...the executive
staff” Ms. Colon “challeng[ed] the new city administration and its department to utilize
their position...by appointing a qualified, competent, and experienced Latino”
specifically urging Defendant “to consider Ms. Albandoz.” (Exhibit 16)
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 16 of 32

e Mr. Abernathy understood that Ms. Colon was recommending Ms. Albandoz, due to her
race. (1/10/19, 34:8-14).

e On April 17, 2018, instead of ignoring this illegal, race-based recommendation, Mr.
Abernathy forwarded Ms. Colon’s request to his subordinate, Commissioner Carney and
Former Acting Commissioner Resnick, and requested that they provide him with “a list
of the highest ranking latinos” employed by the Department of Prisons. (Exhibit 17;
119:10-18).

e Commissioner Carney gathered the list of the highest ranking latinos and provided that
information to Mr. Abernathy on April 18, 2018. (Exhibit 20).

e On April 18, 2016, Mr. Abernathy drafted a response to Ms. Colon’s letter and sent it to
Commissioner Carney for review. The draft response letter stated “we recognize that a
broader representation is important and we will do what we can to promote Latinos
within the confines of civil service regulations.” Commissioner Carney reviewed the
letter and agreed with its contents. (Exhibit 19; Exhibit 21; 1/9/19, 120:12-122:7, 130:3-
19; 1/10/19, 32:17-21).

e On April 18, 2016, Mr. Abernathy, in conjunction with Commissioner Carney, responded
to Ms. Colon, stating, “we will do what we can to promote Latinos within the confines of
civil service regulations.” The HSPA position is a civil service position. (Exhibit 22;
1/10/19, 42:24-43:2).

e In response to Councilwoman Sanchez and Ms. Colon’s recommendations, Mr.
Abernathy informed Commissioner Carney to “keep an eye on the issue of “hir[ing]
Latinos into high level positions” because he wanted “to make sure that it didn’t become
a larger political issue.” (1/10/19, 35:9-36:15).

When the HSPA position became available, Commissioner Carney could have awarded it
to Ms. Pierce without making her interview for it, since she ranked the highest on the civil
service list and had already been deemed unanimously acceptable by an interview panel.
(1/9/19, 144:18-145:7). However, Commissioner Carney interviewed a second candidate, Ms.
Albandoz. (1/9/19, 144:18-145:7). On June 24, 2016, Commissioner Carney promoted Ms.
Albandoz, a Hispanic individual, to the position of HSPA. (1/9/19, 64:22-24, 176:4-10).

By enacting a policy of considering race and forwarding the race-based, illegal

recommendations to the decision-maker (Commissioner Carney), Defendant allowed race to
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 17 of 32

infect the decision-maker’s mind and the decision-making process. This is exactly what the
1991 Amendments seek to prohibit in the mixed-motive analysis, and therefore, judgment should
be entered for Plaintiff on this question. The burden then shifts to Defendant to prove it would
have made the same decision even if race had not been present.

It is therefore undisputed that Defendant “used” and allowed race “to affect its decision-
making process.” Price Waterhouse, 490 at 248; Desert Palace, Inc., 539 U.S. at 99 (2003).
Defendant’s decision to allow race to infect Commissioner Carney’s mind and the decision-
making process undisputedly demonstrates that race played a part in Defendant’s decision to
promote Ms. Albandoz over plaintiff to the HSPA position. Third Circuit Model Jury
Instructions 5.1.1. Thus, Plaintiff presented to the jury overwhelming undisputed evidence that
race was a motivating factor in Defendant’s decision not to promote her to HSPA. Given that
there is no legally sufficient evidentiary basis for a reasonable jury to have found for Defendant,
this Court should grant Plaintiff's Motion for Judgment as a Matter of Law.

B. Plaintiff Is Entitled To A New Trial On The Issues Of Race As A

Determinative Factor, Motivating Factor, Should the Court Not Award
Plaintiff Judgment As a Matter of Law On Motivating Factor, And
Municipal Liability

If the Court does not grant judgment as a matter of law in favor of Plaintiff on Motivating
Factor (Question No. 2) then the Court should vacate the verdict as to that issue and order a new
trial; the Court should also vacate the verdict as to Question No. 3 (determinative factor) and
Question No. 4 (municipal liability) and order a new trial, because the verdict regarding
Questions Nos. 1, 3, and 4 was: (1) against the great weight of the evidence; (2) the result of

counsel engaging in improper conduct during closing argument that had a prejudicial effect on

the jury; and (3) the result of a significant error of law to the prejudice of Plaintiff.

10
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 18 of 32

Rule 59(a) permits a court to grant a new trial “for any reason for which a new trial has
heretofore been granted in actions at law in federal court.” Fed. R. Civ. P. 59(a). A new trial
may be granted even when judgment as a matter of law is inappropriate. Wagner v. Fair Acres
Geriatric Ctr., 49 F.3d 1002, 1017 (3d Cir. 1995). The decision whether to grant a new trial
following a jury verdict is within the sound discretion of the trial court. See, e.g., Blancha v.
Raymark Indus., 972 F.2d 507 (3d Cir. 1992)(citing Allied Chem. Corp. v. Daiflon, Inc., 449
U.S. 33, 36 (1980)).

Unlike the standard for determining judgment as a matter of law, the court need not view
the evidence in the light most favorable to the verdict winner. Belden Tech., Inc. v. Superior
Essex Communications LP, 802 F. Supp. 2d 555, 562 (D. Del. 2011)(citing Allied Chem. Corp.,
449 U.S. at 36 (1980); Valentin v. Crozer-Chester Medical Center, 986 F. Supp. 292, 298 (E.D.
Pa. 1997). When reviewing a motion for a new trial “the trial judge may consider the credibility
of witnesses and the weight of the evidence.” Young v. Pleasant Valley School Dist., 2012 U.S.
Dist. LEXIS 69762, *8 (M.D. Pa. May 18, 2012) (quoting 9B Wright & Miller, Federal Practice
& Procedure § 2531 (3d ed. 2012)). “A new trial may be granted when the verdict is contrary to
the great weight of the evidence; that is, where a miscarriage of justice would result if the verdict
were to stand.” Pryer v. C.O. 3 Slavic, 251 F.3d 448, 453 (3d Cir. 2001) (internal quotations
omitted).

New trials are usually granted in the following situations: (1) the verdict is against the
weight of the evidence; (2) the size of the verdict is against the weight of the evidence; (3)
counsel engaged in improper conduct that had a prejudicial effect on the jury; or (4) there is a
significant error of law, to the prejudice of the moving party. See, e.g., Maylie v. Nat'l R.R.

Passenger Corp., 791 F, Supp. 477, 480 (E.D. Pa.1992), aff'd, 983 F.2d 1051 (3d Cir. 1992).

11
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 19 of 32

1. The jury's verdict that race was not a motivating factor was contrary to the
great weight of evidence and therefore Plaintiff should receive a new trial

If the Court does not grant Plaintiff's Motion for Judgment as a Matter of Law on the
Motivating Factor claim, then the court should, alternatively, provide Plaintiff with a new trial on
this issue. The jury’s verdict that race was not a motivating factor in Defendant’s decision not to
promote her to HSPA was against the great weight of the evidence and a miscarriage of justice,
warranting a new trial on Plaintiffs Title VII claim. For all the reasons discussed in Section
IILA.,supra, this Court should, at a minimum, grant Plaintiff's Motion for a New Trial.
Furthermore, given that the Court may assess credibility, weigh the evidence, and need not view
the evidence in a light most favorable to Defendant, additional facts, warrant the Court’s granting
a new trial. That evidence includes:

e Mr. Resnick and Commissioner Carney are the only two panelists who received
correspondence recommending that Ms. Albandoz be hired into a high ranking position
because of her race, Hispanic, and are the only two that recommended Ms. Albandoz for
the position after the interview. (1/10/19, 133:15-19; Exhibit 17; Exhibit 19; Exhibit 22).

e Commissioner Carney told Mr. Tomaszewski, in the spring of 2016, that she was being
pressured to promote Ms. Albandoz into the HSPA position. Specifically, Commissioner
Carney told Mr. Tomaszewski that she was being pressured by “Brian Abernathy and an
individual named Colon...to hire a Hispanic individual for that position.” (1/9/19,
219:8-220:1).

e Around the same time that Mr. Tomaszewski testified this conversation occurred,
Commissioner Carney received correspondence from Mr. Abernathy and Ms. Colon
recommending that Ms. Albandoz be promoted because of her race. Mr. Tomaszewski
was not copied on any of these emails and could not have had knowledge of their content
absent Commissioner Carney informing him of the same. (Exhibit 15; Exhibit 17).

e In September of 2016, Mr. Tomaszewski informed Ms. Pierce that Commissioner
Carney “was being pressured to hire a Hispanic individual to the HSPA position.”
(1/9/19, 222:12-17).

e Ms. Pierce was substantially more qualified than Ms. Albandoz. She ranked higher on
the civil service exam, had more experience as social worker, more experience as a
social work supervisor, better performance reviews, and more certifications. (Exhibit 11,
Exhibit 104, Exhibit 105, 1/8/19, 62:20-64:5, 1/9/19, 152:2-7).

12
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 20 of 32

Therefore, to find in the City’s favor, the jury had to:

e Ignore the undisputed evidence that the City has a policy of considering race,

e Ignore that Mr. Abernathy received recommendations for Ms. Albandoz that were based
on her race and illegal;

e Ignore that Mr. Abernathy nevertheless forwarded those illegal, race-based,
recommendations to Mr. Resnick and his subordinate, Commissioner Carney, who was
ultimately responsible for all hiring decisions at the Department of Prisons;

e Ignore that the Mr. Abernathy, Mr. Resnick, and Commissioner Carney promised to “do
what [they could] to promote Latinos within the confines of civil service regulations;”

e Ignore that after the City promised to “do what we can to promote Latinos”,
Commissioner Carney afforded Ms. Albandoz the opportunity to interview for the HSPA
position, instead of simply promoting Ms. Pierce;

e Ignore the fact that Ms. Pierce was substantially more qualified than Ms. Albandoz;

e Believe it was a coincidence that the only two panelists to vote for Ms. Albandoz’
promotion were also the only two panelists who received correspondence recommending
that Ms. Albandoz be promoted due to her race; and

e Believe it was a coincidence that at the exact time Mr. Tomaszewski testified
Commissioner Carney told him she was being pressured to promote Ms. Albandoz
because of her race, she happened to receive correspondence consistent with exactly what
she told Mr. Tomaszewski.

To put it simply, to find that race was not a motivating factor in the decision not to
promote Ms. Pierce is to reach a determination against the great weight of the evidence and is a
miscarriage of justice. As such, Plaintiff respectfully request that this Court vacate the jury’s
verdict as to the issue of race as a motivating factor and order a new trial.

2. The jury's verdict that race was not a determinative factor and that Defendant

was not liable under Section 1983 was contrary to the great weight of evidence
and therefore Plaintiff should receive a new trial

A determinative factor means “that if not for” race, Ms. Pierce would have been

promoted to HSPA. Third Circuit Model Jury Instructions 5.1.2. For a plaintiff to recover under

13
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 21 of 32

§ 1983, she must establish that the defendant acted under color of state law to deprive plaintiff of
aright secured by the Constitution.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011) (citing
West, 487 U.S. at 48). For all the reasons discussed in ILA. and III.B.1, supra, this Court should
conclude that the jury’s determination that race was not a determinative factor (Question No. 3)
and that Plaintiff did not prove liability under Section 1983 (Question No. 4) was against the
great weight of the evidence and is a miscarriage of justice. As such, Plaintiff respectfully
requests that this Court vacate the jury’s verdict as to the issue of race as a determinative factor
and Section 1983 and order a new trial.

3. Defendant’s counsel engaged in wholly improper conduct during her
closing argument and therefore Plaintiff should receive a new trial

A new trial should be granted based on the improper conduct by counsel in closing
argument. It is grounds for a new trial when, as here, improper assertions made during closing
argument by defense counsel make it reasonably probable that the jury's verdict was influenced
by prejudicial statements. Fineman v. Armstrong World Indus., Inc., 980 F.2d 171, 207 (3d Cir.
1992), cert. denied, 122 L.Ed. 677 (1993); see also Draper v. Airco, Inc., 580 F.2d 91, 95 (3d
Cir. 1978) (holding that the refusal of a district court to grant a new trial because of prejudicial
remarks made by counsel in his closing argument was reversible error despite the curative
instruction given by the district court).

In her closing argument, Defendant’s counsel improperly appealed _to the jurors by
offering multiple statements of personal belief/opinion. See e.g. Draper, 580 F.2d at 95
(recognizing that counsel cannot offer their personal opinion); Gilster v. Primebank, 747 F.3d
1007, 1013 (8 Cir. 2014) (remanding for a new trial, inter alia, on the basis that counsel’s
closing made references to her own experiences of harassment compared to that of the plaintiff);

Argue v. David Davis Enters., 2009 U.S. Dist. LEXIS 32585, at *59 (E.D. Pa. Mar. 20, 2009)

14
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 22 of 32

(noting that counsel cannot offer their personal opinion), Waite v. Neal, 918 F. Supp. 133, 134
(E.D. Pa. 1996) (“Remarks which are not supported by the evidence and which are designed to
appeal to the jury’s prejudice or passion such as the golden rule argument are also improper”).
Defendant’s counsel’s closing began with a testimony of her own personal experiences as a
minority candidate in various interview processes. At the very beginning of her closing, counsel
offered the following:

Like Ms. Pierce I was ten years out from my Master’s degree, I had ten years’ worth of
work experience in the field, and I knew that my background and all of the training that I
had as well would make me perfect for that job. So, I went into the job interview, I went
in, no one [looked like me] and that was okay . . . . Shortly after my interview I got the
notice, and the notice told me I was not selected. I had two choices at that point. My first
choice was to be introspective, I needed to zero in on what — why J didn’t get the position
so that I could get the next one... . Second choice was to put the blame on the people in
the room that didn’t look like me, that would’ve been easy. But when you blame others,
you fail to learn from your mistakes. And that’s what happened to Plaintiff.” (1/11/19,
58:17-25, 59:1-12) (Emphasis added).

Defendant’s counsel continued her closing argument with a second iteration of personal

 

experience as a minority job applicant. Against the backdrop of her own perception of
discrimination, counsel improperly offered that:
I wake up every day, I’m African-American, does that mean that whenever I go into the
world and I see another African-American I have a hidden motive or some sort of signal
that has poisoned my decisions as it relates to them or if I see someone else that’s not
African-American do I somehow disfavor him because of that . . ., no.” (Day 4, 64:6-14)
Not only did counsel, who is African American and specifically identified herself as such
in her closing, inject her own personal experiences with her own perception of discrimination in
hiring during the closing argument, as a person of color, counsel expressly ascribed her own
experiences to Plaintiff. Her argument to the jury was essentially that, as a person of color, she

“knows” that people of color think that race is a reason that they are turned down for positions,

and that she herself as a person of color thought this too, yet, she has learned to be introspective

15
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 23 of 32

and see her own flaws — and that Plaintiff, as a person of color, has not learned to recognize her
own flaws as minorities should do. Counsel’s statements were wholly improper and prejudicial.
The notion that Plaintiffs discrimination claims in the instant matter should be likened to
counsel’s own experiences is inappropriate in a closing argument and exceeds the limits of pure
passion. In this regard, it is more than reasonably probable that jurors would be inclined to take
the word of a minority attorney’s experiences and apply the same to a case where race
discrimination in the workplace is a central issue. Such remarks dramatically increase the
likelihood that a jury will be improperly influenced.

In this instance, counsel additionally inappropriately insinuated that since she does not
harbor discriminatory feelings toward people of ethnic or non-ethnic backgrounds, Plaintiff's
claims of discrimination are somehow unfounded or invalid. Counsel’s closing remarks were
tremendously provocative, given the fact that the jury was ultimately charged with determining
whether Plaintiff, a person of color, had been discriminated against because of her race.

Each of Defendant’s counsel’s narratives of personal experience, independently, give rise
to the reasonable probability that the jury’s verdict was influenced by the prejudicial statements.
Taken as a whole, it is clear that these statements substantially exceeded the bounds of
appropriateness. Given defense counsel’s arguments invoking her own experiences as a minority
applicant seeking a job, it is more than reasonably probable that a jury would prejudicially
supplant the actual evidence of discrimination in this case with counsel’s testimony of how
discrimination manifests in hiring and promotions. The risk that the jury’s verdict stemmed from
an unfair comparison of defense counsel’s minority experiences to Plaintiff's allegations of
discrimination is substantial. As such, counsel’s prejudice-invoking statements provide this

Court the grounds to grant a new trial.

16
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 24 of 32

Furthermore, Defendant’s Counsel personally attacked Plaintiffs counsel. Defense
Counsel may not use closing arguments to launch unfounded attacks on the opposing party, his
counsel, and his right to bring suit. See, e.g., Draper, 580 F.2d at 95 (granting new trial where
counsel in his closing, inter alia, prejudicially referred to facts not in evidence, and without basis
made prejudicial and insulting references to opposing counsel); Falkowski v. Johnson, 148
F.R.D. 132, 135 (D. Del. 1993) (new trial granted because counsel for plaintiff introduced
extraneous matter in his closing argument, and impugned both defendant and defense counsel on
irrelevant grounds); Whittenburg v. Werner Enterprises, Inc., 561 F.3d 1122, 1133 (10th Cir.
2009) (reversing judgment and remanding for a new trial where counsel during closing
introduced evidence not in record and attacked opposing party’s right to bring suit).

In her closing, Defendant’s counsel insinuated that Plaintiffs counsel coerced or
otherwise inappropriately instructed Plaintiff to file a claim against Defendant. Specifically,
while pointing to Plaintiffs counsel’s table, defense counsel argued Plaintiff “chose . . . to view
these acts as retaliation because of her team. “[Plaintiff’s] attorneys are working to make sure
that the lens that she sees all these actions are — is a retaliatory lens.” (1/11/19, 77:2-25; 78:1-
2) (emphasis added). Defendant’s counsel was, therefore, suggesting that Plaintiff's counsel
fabricated instances of retaliation and directed Plaintiff to perjure herself. This was a grossly
improper and unfounded attack on Plaintiffs counsel that warrants a new trial.

Defendant’s counsel also improperly argued in closing that Defendant did not
discriminate because the Mayor of Philadelphia did not testify at trial. This Court precluded the
Mayor from being deposed, thus preventing him from being called to testify at trial. Still,
Defendant’s counsel offered the following:

“There’s been a lot of discussion about the Plaintiff and one of the things that [Plaintiff's
counsel] said was the mayor and councilwoman got together and decided they wanted to

17
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 25 of 32

promote Jennifer Albandoz. Now did you hear any testimony from the mayor?

Certainly, if the mayor had decided he wanted to promote Jennifer Albandoz

because she’s Hispanic, we would’ve had him on the stand. Plaintiff has been very

thorough in excavating all of the information that is relevant to her case. You didn’t
hear from the mayor did you? That’s because the mayor does not know Jennifer

Albandoz.” (1/11/19, 62:12-21) (Emphasis added).

In response to Plaintiff’s counsel’s objection on this statement, the Court offered the following
curative instruction: “I nonetheless just wanted: to point out and clarify one point from the
closing arguments. In closing there were statements to the effect of the Plaintiff not having
Mayor Kenney here to testify. You are to disregard that reference to Mayor Kenney and put it
out of your mind, okay.” (1/11/19, 90:19-91:8; 97:16-20).

The Court’s curative instruction was not sufficient to remove the probability of prejudice
from Defendant’s counsel’s closing. Importantly, “prejudicial utterance[s] at trial cannot always
be cured even when the ‘judge did everything possible in an effort to have the jury banish from
their minds the thought...improperly injected.’” Gordon v. Mercedes-Benz of N. Am., 1995 U.S.
Dist. LEXIS 2324, *5 (E.D. Pa. Feb. 24, 1995) (quoting Rebmann v. Canning, 390 F.2d 71, 72-
73 (3rd Cir. 1968)). In this regard, while curative instructions can be given to the jury to
“disregard counsel’s [remarks], that, in reality, can be a vain exercise. One can unring neither the
bell, nor the insidiously illicit summation.” Id. at *4.

Defendant’s counsel argued to the jury that because the Mayor, who Plaintiff referenced
throughout trial, did not testify at trial, the City did not discriminate against Ms. Pierce.
Defendant was thus contending that not only did the City act lawfully, but that Plaintiff's counsel
was trying to trick them into believing the contrary by arguing such without bringing in the
Mayor. An instruction to “disregard” references to the Mayor did not remove the probability of

prejudice from counsel’s closing. The jury was neither instructed that the Mayor was prevented

from testifying nor that his presence was not required for Plaintiff to prevail. Given the

18
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 26 of 32

importance that Plaintiff placed on the Mayor and his policies throughout the trial, and
Defendant’s improper argument and implication, the bell could not be un-rung, and Plaintiff
should receive a new trial.

In sum, “[w]here a closing address to the jury contains such numerous and serious
violations of so many rules of proper argument as occurred here, we must conclude that it is
more than ‘reasonably probable’ that the verdict was influenced by the prejudicial statements.”
Draper, 580 F.2d at 96-97. As evidenced by Defendant’s counsel’s numerous improper,
unfounded, and inflammatory remarks, Plaintiff respectfully requests this Court vacate the jury’s
verdict as to the issue of race as a motivating and determinative factor and on her Section 1983
claim and order a new trial.

4. Anew trial should be granted because the Court made a significant error

of law preventing Plaintiff from introducing evidence that the City hired
Commissioner Carney due to her race which severely prejudiced Plaintiff

Ms. Pierce should have should have been permitted to introduce evidence that the City
hired Commissioner Carney due to her race. Specifically, Plaintiff sought to introduce the
testimony of Mr. Resnick and Mr. Abernathy that the City hired Commissioner Carney because
of her race. (Deposition Transcript of Michael Resnick at 37:23-45:18), attached hereto as
Exhibit C; Deposition Transcript of Brian Abernathy at 145:14-146:10, attached hereto as
Exhibit D). Federal Rule of Evidence 401 provides that evidence is relevant if it has “any
tendency to make the existence of any fact that is of consequence to the determination of the
action more probable or less probable than it would be without the evidence.” Rule 402 provides
that “all relevant evidence is admissible.” Fed. R. Ev. 402. However, Federal Rule of Evidence

403 provides that relevant evidence may be excluded “if its probative value is substantially

19
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 27 of 32

outweighed by the danger” of “unfair prejudice, confusing the issues, misleading the jury, undue
delay, wasting of time, or needlessly presenting cumulative evidence.”

Evidence that the City hired Commissioner Carney due to her race is relevant to
Plaintiff's claims of discrimination. Fed. R. Ev 401. Evidence of the City’s decision to hire
Commissioner Carney due to her race is probative of Plaintiff's allegation that the City has a
policy of considering race in its personnel decisions. The City’s policy of considering race, aside
from the stand alone Section 1983 claim, relates directly to Plaintiff's allegation that race was a
motivating and/or determinative factor in the decision not to promote her. To put it another way,
if the city has a policy of considering race in personnel decisions, it is clear that race, at
minimum, motivated the City’s decision not to promote Plaintiff to HSPA. Nevertheless, this
Court granted Defendant’s Motion in Limine and denied Plaintiff's renewed request at trial.
(Dkt. No. 66; Dkt. No. 55; 1/10/19, Page 55:4-57:24). Therefore, the Court made a significant
error of law by prohibiting Plaintiff from introducing such evidence to the prejudice of Plaintiff.
As such, Plaintiff respectfully requests this Court vacate the jury’s verdict as to the issue of race
as a motivating and determinative factor and on her Section 1983 claim and order a new trial.

5. A new trial should be granted because the Court made a significant error

prohibiting Plaintiff from deposing Mayor James Kenney which severely
prejudiced Plaintiff

Plaintiff should have been permitted to depose Mayor James Kenney. Fed. R. Civ. P.
26(b); Fed. R. Civ. P. 30. On September 22, 2018, Defendant produced the March 18, 2016
email from Councilwoman Quinones-Sanchez, attaching Ms. Albandoz’ resume, which stated in
pertinent part “When I spoke with Mayor Kenney yesterday, we discussed how we really need
to try to get his Latino appointments up. This may work.” (Exhibit 15) (emphasis added). The

email purported to show that Mayor Kenney was directly involved in the promotion of Ms.

20
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 28 of 32

Albandoz because of her race, or at minimum, had important information regarding the same.
Therefore, Plaintiff filed a discovery letter, seeking to compel the production of Mayor Kenney
for deposition (attached hereto as Exhibit E and incorporated herein by reference).

By Order dated October 5, 2018 (Dkt. No. 30), this Court denied Plaintiff's request to
depose Mayor Kenney, thereby severely prejudicing Plaintiff. By being unable to depose Mayor
Kenney, Plaintiff was denied the opportunity to learn pertinent information in support of her
claim that race was a motivating and/or determinative factor in the decision not to promote her to
HSPA and that the City had an illegal race-based hiring policy under Section 1983. This was a
significant error of law that greatly prejudiced Plaintiff. As such, Plaintiff respectfully requests
this Court vacate the jury’s verdict as to the issue of race as a motivating and determinative
factor and on her Section 1983 claim and order a new trial.

6. A new trial should be granted because the Court made a significant error
of law allowing Defendant to elicit testimony from Ms. Pierce that she
believes she was discriminated against regarding Defendant’s failure to
promote her to HSPA in 2015 which severely prejudiced Plaintiff

The City should have been prohibited from introducing evidence that Ms. Pierce believes
she was discriminated against in 2015 when she did not receive the HSPA position. Plaintiff filed
a Motion in Limine to exclude such information (Dkt. No. 49, which is incorporated herein by
reference). This Court denied Plaintiff's Motion in part, allowing the City to elicit evidence that
Ms. Pierce believes she was discriminated against on the basis of race with regards to that
decision. (Dkt. No. 66).

This Court made a significant error or law which severely prejudiced Plaintiff, in denying
Plaintiff's Motion in part. Evidence that Plaintiff believed she was discriminated against in 2015

when the City failed to promote her is not relevant to whether she was, in fact, discriminated

against in 2016 when the City again failed to promote her. See Kimes v. Univ. of Scranton, 2016

21
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 29 of 32

USS. Dist. LEXIS 44274, at *4-5 (M.D. Pa. Apr. 1, 2016) (concluding that evidence relating to
dismissed claims could not be introduced at trial); Moore v. Univ. of Pittsburgh, 2005 U.S. Dist.
LEXIS 46338, at *13 (W.D. Pa. Mar. 11, 2005) (holding that evidence pertaining to dismissed
claims could not be introduced at trial).

Any probative value of this evidence was substantially outweighed by its extremely
prejudicial effect. Fed. R. Ev. 403. Throughout trial, Defendant erroneously and prejudicially
portrayed Plaintiff as someone who without factual basis believed adverse actions were due to
her race. (1/8/19, 118:25-123:6, 124:20-125:22; 1/9/19, 4:15-5:6, 12:2-5; 1/11/19, 59:10-60:17).
This had nothing to do with Plaintiffs allegations of discrimination in 2016 and thus served to
unfairly prejudice and confuse the jury, which severely prejudiced Plaintiff. As such, Plaintiff
respectfully requests this Court vacate the jury’s verdict as to the issue of race as a motivating
and determinative factor and on her Section 1983 claim and order a new trial.

7. Anew trial should be granted because the Court made a significant error
of law charging the jury and on the verdict sheet which greatly
prejudiced Plaintiff

The Jury was improperly instructed that Plaintiff needed to prove that “her race”, as
opposed to “her race (non-Hispanic)” was a motivating and/or determinative factor in the
decision not to promote her to HSPA. (1/11/19, 105:10-108:2) Similarly, the verdict sheet
improperly required the jury to destermine whether Plaintiff proved that “her race”, as opposed
to “race”, was a motivating and/or determinative factor in the decision. (Dkt. No. 73)
Importantly, the Third Circuit acknowledges that the Model Instructions are not etched in stone,
recognizing that “every case is unique, having its particular fact pattern” and therefore “care
must be exercised when adapting the Model Instructions to the individual case.” Third Circuit

Model Jury Instruction, Introduction. This is a unique case wherein the issue was not whether

22
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 30 of 32

Defendant discriminated against Ms. Pierce because she was Native American (i.e. they harbored
a bias against Native Americans). Rather, Ms. Pierce contended that the City discriminated
against her because she is non-Hispanic. All the evidence that Ms. Pierce presented at trial was
consistent with that theory.

Therefore, the Model Instructions and verdict sheet should have been modified to reflect
this unique situation. The jury should have been instructed to determine whether “her race (non-
Hispanic)” was a motivating and/or determinative factor, not whether her race, Native American,
was a motivating and/or determinative factor. Likewise the verdict sheet should have asked the
jury to determine whether “race”, as opposed to “her race” was a motivating and/or
determinative factor. As a result, the jury was tasked with determining whether Plaintiff was
discriminated against because she is Native American, which was inconsistent with Plaintiffs
theory of the case and all the evidence that she put forward during trial. This was a significant
error of law that greatly prejudiced Plaintiff. As such, Plaintiff respectfully requests this Court
vacate the jury’s verdict and order a new trial.

C. The Jury’s Verdict On The Issue of Damages Was Contrary To The Great

Weight Of The Evidence And A Miscarriage Justice Would Result, Such that
Plaintiff is Entitled To A New Trial On Damages

Plaintiff should receive a new trial on the issue of damages (Question No. 6), pursuant to
Fed. R. Civ. P. 59(a). The decision to grant or deny a new trial is “confided almost entirely to
the .. . discretion . . . of the trial court.” Shanno v. Magee Industrial Enterprises, Inc., 856 F.2d
562, 567 (citing Allied Chemical Corp., 449 U.S. at 36 (1980). “A new trial may be granted
when the verdict is contrary to the great weight of the evidence; that is, where a miscarriage of
justice would result if the verdict were to stand.” Pryer, 251 F.3d at 453 (3d Cir. 2001) (internal

quotations omitted).

23
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 31 of 32

In Pryer, the Court ordered a new trial on damages after the jury awarded the plaintiff
nominal damages. 251 F.3d 448. There, the plaintiff complained that he was being subject to
abuse by the defendant guards. Jd. at 449. At trial, the plaintiff testified as to both the subjective
and physical harm that he sustained as a result of the defendant’s abuse, as well as provided
objective medical evidence. Jd. at 453. The jury found for the plaintiff, however, awarded him
$1.00 in nominal damages and no compensatory or punitive damages. Id. at 452. Following the
verdict, the District Court, on its own motion, vacated the damages award and ordered a new trial
against the defendants limited to the issue of damages. Jd. at 450-452. In its written decision, the
court held that “the jury’s verdict on damages was against the weight of the evidence and that a
new trial was ‘necessary to avoid a miscarriage of justice.’” Jd. at 453. Defendants appealed,
maintaining that the court abused its discretion in granting a new trial. The Third Circuit
affirmed the court’s ruling, holding that the defendants “neither introduced evidence to dispute
that [the plaintiff] had, in fact, suffered these injuries, nor challenged their nature, extent, and
seriousness.” Jd. at 453. Given this evidence, the Third Circuit found that the court did not abuse
its discretion in concluding that an award of only $ 1.00 in nominal damages was against the
weight of the evidence and that a new trial was required. Id. at 453-454.

As in Pryer, Plaintiff proffered an abundance of evidence demonstrating that Defendant’s
retaliation was the proximate cause of her actual emotional harm. (1/8/19, 65:12-14, 74:3-18,
87:8-22, 101:7-14, 112:12-19, 113-11-25, 114:1-2). Despite finding that Plaintiff proved that she
was retaliated against for her complaints of discrimination, the jury awarded her no
compensatory damages and $1.00 in nominal damages. The jury’s verdict was against the great

weight of the evidence that Plaintiff suffered actual emotional harm.

24
Case 2:17-cv-05539-GJP Document 86 Filed 02/08/19 Page 32 of 32

Plaintiff testified to actual emotional distress as a result of Defendant’s retaliation on
several occasions. (Id.). This testimony was corroborated by the testimony of Plaintiff's wife,
Ms. Selleck. (1/10/19, 49:8-14). Plaintiff's testimony of severe emotional distress due to
Defendant’s retaliation was further corroborated by a physician who authored a note indicating
that Plaintiff was being subjected to serious health threats, stemming from Defendant’s
retaliation. (Exhibit 90). Plaintiff's doctor wrote that she suffered from anxiety, depression, and
panic attacks, which affected her major life activities and daily work. (Exhibit 90 at City 615).
As such, the jury’s verdict of nominal damages on Plaintiffs retaliation claim is against the great
weight of the evidence, such that it is a miscarriage of justice. Therefore, Plaintiff respectfully
requests this Court vacate the jury’s verdict as to the issue of damages and order a new trial.

V. CONCLUSION

For all of the foregoing reasons, Plaintiff respectfully requests the Court grant her Motion

Pursuant To Federal Rules Of Civil Procedure 50 And 59 For Judgment As A Matter Of Law

and For A New Trial and enter the accompanying Order.

25
